El Juez Asociado Señor Wole
emitió la opinión del tribunal.
El 13 de agosto de 1938 la Corte de Circuito de Apela-ciones en el caso de Yabucoa Sugar Company v. Domenech, expidió un mandato revocando la decisión de este tribunal dictada en el presente' caso y ordenando el envío del mismo para ulteriores procedimientos no inconsistentes con la opi-nión emitida por la referida Corte de Circuito de Apelacio-nes (95 F. (2d) 481). El 24 de agosto del año en curso, el letrado de la demandante victoriosa acudió a este tribunal y solicitó se dictara sentencia de conformidad con las ale-gaciones de la demanda. Esto indudablemente se hubiera becbo así de no haberse radicado una oposición. Sin embargo, el 25 de mismo mes y año, y con posterioridad a esa fecha, el demandado y anterior apelado substancialmente hizo constar que estaba tratando que el caso fuera revisado mediante certiorari por la Corte Suprema de los Estados *881Unidos. En realidad en los autos liay indicios de que él letrado del anterior apelado obtuvo de la Corte Suprema de los Estados Unidos una prórroga hasta el 5 de diciembre de 1938 para radicar dicho recurso de certiorari.
Considerando los argumentos y los memorándums de las partes hemos llegado a la conclusión de que este tribunal debe acceder a lo solicitado por la Yabucoa Sugar Company. El Tesorero de Puerto Rico sostiene que existe una ley de los Estados Unidos (Estatutos Revisados, sección 1008) que obliga a la corte contra la cual procede el certiorari que sus-penda la expedición del mandato al radicarse una petición de certiorari ante la Corte Suprema de los Estados Unidos. Inmediatamente diremos que esto no es aplicable a un caso en que el mandato ya ha sido expedido, como ocurre aquí. Empero, el Tesorero llama también nuestra atención hacia una decisión de los Estados Unidos, Oceanic Steam Navigation Co. v. Watkins, 188 Fed. 909, en que la corte a la cual se remitió el mandato se sintió facultada y obligada a demo-rar la ejecución de la sentencia. Sin embargo, la distinción para nosotros es que la sentencia no puede ser ejecutada en este tribunal. En el presente caso es la corte de distrito la llamada a ejecutar la sentencia.
El Tesorero siempre tendría oportunidad de solicitar la suspensión en la corte inferior. Este tribunal tan sólo actúa como intermediario para transferir el expediente a la corté de su origen. Estamos convencidos de que es nuestro de-ber remitir el mandato de la Corte de Circuito de Apelacio-nes sin más demora. En el caso citado, supra, la corte qué concedió la suspensión tenía poder para ejecutar la sentencia.
Por tanto, debe declararse con lugar la petición de la Ya-bucoa Sugar Company, dictarse sentencia a favor de la de-mandante y devolverse el caso a la Corte de Distrito de San Juan de conformidad con las opiniones de la Corte de Cir-cuito de Apelaciones y de este tribunal.
El Juez Presidente Señor Del Toro no intervino.